Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 12 August 1809
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



my Dear Caroline
Quincy july August 12 1809

last Saturday my Dear Children and grandsons viz William your Brother, and little Charles Adams sailed in the Ship Horace Capt Beckford for Saint petersburgh this Seperation from a dear son at the advanced Age both of your Grandfather and me, was like taking our last leave of him, and was felt by us both, with the keenest anguish. our hearts were, “garnerd up in him” perhaps too closely and we were  calld to this trial to break assunder one of the strongest ligaments which held us down to this Earth; Yet it has left us a hope,  The figure of which hope you know is always in paintin represented with an anchor, upon to that the sorrowing heart still clings to and is buoyed up by it—that we may yet meet again. to the sovereign disposer of all events I submit. I could sustain the seperation with more fortitude, if one equally dear to me was not also seperated far from me, tho not in a foreign land Yet so distant that I cannot see her, but with great difficulty, that I can hear frequently from her is a comfort and consolation to me, To you my dear Caroline I have been long indebted for a Letter. I knew you were enjoying yourself in the midst of your young Friends, and I have been so much occupied in assisting your uncles family to prepare for their voyage, and in getting William ready for his, that I have not had leisure to write, except to your Mother whose claim I consider as the first My own fanily too has claimd a share of my care and anxiety, we have a little new comer. a young Thomas. quite a group Abigail Elizabeth & Thomas, the Eldest only three years old. Susan and Abbe of a larger size, and George and John whom your uncle has left with us: they however live at your uncle Cranchs, tho they are under our care—Your Aunt T B A. is very comfortable and Sends her Love to you—She always speaks of you with the tenderest regard—Your Aunt C Adams is with us. She enjoys better Health than when she first came here—we want to see you my dear Caroline but I know your Mother has made a great Sacrifice in spairing you so long. return to her again my dear Girl enliven her by your vivacity comfort her by your affection and solace   your endearing society—every attention of a most dutifull child is due to her for the care and attention with which she has nurtured you, watchd over your infant years and sacrifisd her own delight, to increase your pleasures
The absence of your Brother William altho attended with pleasureable circumstances respecting his situation and appointment, is not without its anxieties—dangers of the Seas. and even danger of capture—are some of the alloys which come in to balance in a Mothers mind the honours which others covet. I hope your Brother John is well and doing well. I owe him a Letter give my Love to him, his Grandfather has been so much engaged lately that he has not been able to keep up his correspondence with him, but if he has not written to him, he has written for him—John is so federal I suppose that he does not read a republican Newspaper—it is in those only that he can read what his grandfather has written—the federal papers having relinquishd all, or most of those principles which upon which the independence of our country was founded, & forgetting that Charity which hopeth all things, which suffereth long and is kind—they have become as Sensorious as uncandid and as bitter as ever their opponents were—they charge upon your Grandfather a change of principles. but the change is in themselves—and time will prove it—You my dear girl hate politicks—well let John consider this part of the Letter as addrest to him. If you are at Newark present my respects to your Grandmother and Love to Aunt Nancy—and for yourself / the Sincere Love of your affectionate / Grandmother

A. Adams


